Citation Nr: 0335141	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  98-08 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 rating action that denied service 
connection for cervical spine DDD.  A Notice of Disagreement 
was received subsequently in March 1998, and a Statement of 
the Case (SOC) was issued in May 1998.  A Substantive Appeal 
was received in June 1998, wherein the veteran requested a 
Board hearing in Washington, D.C.  In August 1998, the 
veteran testified at a hearing before a hearing officer at 
the RO; a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in October 1998.

In November 1999, the Board remanded this case to the RO for 
further development and adjudication.  As reflected in a 
November 2000 SSOC, the RO continued the denial of service 
connection for cervical spine DDD.  By letter of August 2001, 
the Board notified the veteran of a Board hearing that had 
been scheduled for him in Washington, D.C. for a date in 
September 2001.  Prior to the September 2001 scheduled date 
of the hearing, the Board received the veteran's written 
cancellation of the hearing request.  Subsequently in 
September 2001, the Board remanded this case to the RO for 
due process and other development.  As reflected in an April 
2002 SSOC, the RO continued the denial of service connection 
for cervical spine DDD.

By decision of August 2002, the Board denied service 
connection for cervical spine DDD.  In April 2003, the VA 
Secretary filed a unilateral motion with the U.S. Court of 
Appeals for Veterans Claims (Court) to remand the August 2002 
Board decision.  By Order of May 2003, the Court granted the 
motion, vacating the Board decision, and remanding this case 
to the Board for further action.       



REMAND

Initially, the Board notes that, subsequent to the issuance 
of the last SSOC in April 2002, additional evidence in the 
form of numerous medical records from the VA Medical Center 
(VAMC) in Northport, New York was added to the claims file.  
These records should be considered by the RO, in the first 
instance, to avoid any prejudice to the veteran.  

Additionally, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the Court Order and the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has not been 
accomplished.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003).  After providing the required notice, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).

Specific additional development of the claim is also 
necessary.  The veteran has claimed treatment for the 
disability at issue at the VAMC at Norfolk, Virginia. 
Pursuant to the November 1999 Board remand, the RO attempted 
to obtain copies of all such records of the veteran's 
treatment, but a response was received that no records were 
available because that VAMC had closed.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Under the circumstances, the Board finds that 
due process of law requires that the RO to make additional 
efforts to obtain the requested records from the custodian of 
the records of the former Norfolk VAMC, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003), as regards 
obtaining records from Federal facilities.  The RO should 
also obtain updated copies of all pertinent records of 
treatment of the veteran from the VAMC in Columbia, South 
Carolina from November 2002 to the present time.  

The Board also finds that, after all records and/or responses 
from each contacted entity have been associated with the 
claims file, the RO should arrange for the veteran to undergo 
VA examination to obtain a medical opinion (that takes into 
consideration the veteran's complete available medical 
history and all medical evidence that has been added to the 
record) regarding the relationship, if any, between his 
current cervical spine DDD and military service.  The veteran 
is hereby advised that failure to report for such scheduled 
examination, without good cause, may well result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of the notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.  
 
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the custodian 
of the medical records of the former 
Norfolk, Virginia VAMC and request them 
to furnish copies of all records of 
inpatient and outpatient treatment and 
evaluation of the veteran for his 
cervical spine disability.  The RO should 
also contact the Columbia, South Carolina 
VAMC and request them to furnish copies 
of any and all records of such treatment 
and evaluation of the veteran from 
November 2002 to the present time.  In 
requesting these records, the RO should 
follow the procedures of 38 C.F.R. 
§ 3.159 (2003).  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (as well as that 
requested, but not yet received) that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his cervical 
spine disability that are not currently 
of record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to him 
that he has a full 1-year period for 
response (unless this period is waived, 
in writing).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.

4.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination to determine the 
etiology of his current cervical spine 
DDD.  The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any current cervical 
spine DDD is the result of disease or 
injury incurred in or aggravated by the 
veteran's military service.  The 
physician should set forth all 
examination findings, together with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of the notice(s) of the date and 
time of the examination sent to him by 
the VAMC at which it was to have been 
conducted .  

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.     
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002) and any 
other applicable legal precedent.    

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for cervical spine DDD 
on appeal in light of all pertinent 
evidence (to specifically include 
evidence added to the record that has not 
been addressed in a SSOC) and legal 
authority.  If the veteran fails to 
report for the scheduled VA examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.

10.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include a summary of 
the laws codifying and the regulations 
implementing the VCAA, discussion of all 
pertinent evidence and legal authority, 
and clear reasons and bases for its 
determination), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


